Citation Nr: 0101960	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  92-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1965 to April 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of that decision.

This case was previously before the Board in October 1994 and 
June 1997, at which times it was remanded to the RO for 
additional development.  The case has been returned to the 
Board for consideration of the veteran's appeal.  In light of 
additional relevant evidence provided at a hearing before the 
Board in October 2000, the Board finds, unfortunately, that 
an additional remand is required.


REMAND

The veteran claims to have PTSD as the result of his service 
in Vietnam.  Subsequent to initiation of the veteran's 
appeal, the regulation pertaining to service connection for 
PTSD, 38 C.F.R. § 3.304(f), has been revised twice.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran has PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was initially adjudicated in May 
1991, the RO applied the Manual M21-1 provisions in 
determining if service connection was warranted.  In a March 
1996 supplemental statement of the case the RO applied the 
regulatory criteria as originally shown in 38 C.F.R. 
§ 3.304(f) (1993) in confirming the denial of service 
connection, and provided that regulation to the veteran.  The 
RO has not considered the 1999 revision to the regulation, 
nor has the RO provided the revised regulation to the 
veteran.

Although a VA examination in April 1999 resulted in the 
conclusion that the veteran's psychiatric history and 
symptoms did not meet the diagnostic criteria for PTSD as 
found in DSM-IV, the record does reflect some diagnoses of 
service-related PTSD.  However, even acknowledging those 
diagnoses, the issue of the veteran's combat status and/or 
verification of the claimed stressors remains unresolved.  

The veteran's service records show that during his initial 
enlistment in January 1964, his military occupational 
specialty (MOS) was light weapons infantryman and machine 
gunner, and he was assigned to the 1st Cavalry Battalion, 8th 
Cavalry in Korea.  He was apparently discharged in order to 
re-enlist in July 1965.  During that enlistment he served in 
Vietnam from May 1966 to April 1969 as a Teletype repairman 
with the 128th Signal Company (from June 1966 to March 1967) 
and with the 628th Maintenance Company (from March 1967 to 
April 1969).  The campaigns in which he participated included 
the Vietnam Counter-offensive, the Vietnam Counter-offensive 
Phase II, the Vietnam Counter-offensive Phase III, and an 
unnamed counter-offensive.

He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.  He did not receive any awards or decorations 
indicative of combat or valor.  His final discharge 
certificate shows that his last duty assignment and major 
command was with the 62nd Security Reconnaissance Platoon of 
the 62nd Maintenance Battalion in Vietnam.  He was 
disciplined for firing his weapon inside the company area, 
thereby endangering a human life, on March 8, 1968.  He 
claims that on that occasion a fellow serviceman was struck 
by the weapon's fire. 

The veteran stated that while assigned to the 128th Signal 
Company he was responsible for repairing teletype equipment, 
but that when assigned to the 628th Maintenance Company he 
volunteered for service with the 62nd Security Reconnaissance 
Platoon, where his duties consisted of performing patrols and 
maintaining security for the 62nd Maintenance Battalion.  He 
stated that the Security Platoon set up listening posts in 
the area around the base in order to report any enemy 
activity.  He has reported seeing a Republic of Vietnam 
officer shoot a Vietnamese civilian and torturing another 
civilian found while on patrol.  He also reported having shot 
two enemy soldiers while on patrol, and having dug up the 
graves of dead Vietnamese in order to determine how they 
died.  He has not been able to provide any specific 
information about these incidents.

The veteran has described two specific events to which he 
attributes his claimed PTSD.  The first incident involved 
guarding and recovering the mutilated bodies of 13 servicemen 
who were killed when a Chinook helicopter crashed.  He stated 
that he and his unit spent the night and part of the next day 
gathering body parts and pieces, which were then evacuated.

The second incident involved the accidental firing of his 
weapon in March 1968.  He reported that not only had he fired 
the weapon, but that he accidentally shot a sergeant, whom he 
remembered as "Sergeant Jackson," wounding him in multiple 
places.  He did not know whether the sergeant had lived or 
died, or how badly he was injured.  He stated that after the 
sergeant was shot he was harassed and intimidated by other 
soldiers.  The veteran's allegations regarding the injuring 
of the sergeant have not been entirely consistent. 

Documents provided by the United States Armed Services Center 
for Research of Unit Records (USASCRUR) show that the 62nd 
Maintenance Battalion was the higher headquarters of the 
628th Maintenance Company, both of which were located at 
Pleiku, Republic of Vietnam, for 1967-1969.  The Operations 
Reports--Lessons Learned for the 62nd Maintenance Battalion 
for that period indicate that the battalion was responsible 
for maintaining the defense of the compound at which it was 
located, including the construction and maintenance of guard 
towers and fencing, guarding the perimeter of the compound, 
and conducting security patrols and listening posts.  
Throughout that time period the battalion conducted regular 
security patrols, which consisted of the unit leaving the 
compound in the afternoon, sweeping one or more grid squares, 
and establishing a night listening post 500 to 4300 meters 
from the compound.  The battalion also conducted short-range 
sweeps in all areas adjacent to the perimeter to locate signs 
of enemy activity.  The patrols located several foxholes, 
holes filled with punji sticks, propaganda leaflets, cave 
entrances, and odd markings, which were reported through 
intelligence channels.  With the exception of the detection 
of a rocket launcher site in October 1967, the records do not 
show that the patrols encountered the enemy at any time.

The documents show that in June 1967 the battalion area was 
attacked by a Vietcong sapper force, with penetration of the 
perimeter in two separate areas, the destruction of property, 
and the death of two servicemen, both of whom were assigned 
to the 628th Maintenance Company.  Beginning in July 1968 the 
battalion also provided a 30-man ready-reaction force for the 
purpose of patrol extractions and support force.  The 
battalion also provided the security force for all civil 
affairs programs conducted adjacent to the perimeter.  In 
January 1969 a perimeter guard saw two Vietcong sappers who 
were trying to penetrate the perimeter.  The Vietcong were 
killed by he perimeter guard or the battalion security force, 
which investigated the reported intrusion.

The report for the period ending in April 1969 shows that a 
minimum of 500 man hours per day were used for fulfilling the 
unit's security requirements, rather than the mission of the 
unit, which was maintenance of equipment and vehicles.  The 
security requirements included guarding the perimeter of the 
compound, controlling access, and performing civic actions 
and external patrols.  The members of the unit assigned to 
guard duty had to clean and maintain their own weapons and 
perform what was described as a "purely military duty."  On 
three different locations the security patrols located 
civilians pacing off distances between bunkers and towers, 
who were turned over to Military Police.  The unit came under 
indirect fire attack on four separate occasions, resulting in 
the wounding of two servicemen on one occasion.  The report 
does not indicate, however, whether the security patrols ever 
engaged in combat with the enemy.

The available records do not document the crash of a Chinook 
helicopter or the recovery of bodies, or the accidental 
wounding of the sergeant in March 1968.

During the October 2000 hearing the veteran testified that 
the Chinook helicopter crashed during the dry season of 1968, 
which would have lasted from January to June.  He also 
testified that the security platoon was sent to the crash 
site to guard the site and assist in the recovery of the 
bodies of the 13 men on the helicopter, who were helicopter 
mechanics assigned to Camp Holloway.  He was not able to 
provide information as to the unit or organization to which 
the helicopter crew and the mechanics were assigned.  He and 
his representative requested that the morning reports for the 
veteran's unit be obtained in order to corroborate the 
claimed stressors.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

In view of the above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2001), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should ascertain from the 
veteran whether any Morning Reports were 
obtained on his behalf by a Congressman's 
office and, if so, he should submit them.  
If they were not obtained, the RO should 
request Morning Reports of the 628th 
Maintenance Company and the 62nd 
Maintenance Battalion for January through 
June 1968, and those for the last week of 
November through December 23, 1968 (as the 
veteran alleges they will show his duties 
in Vietnam) from the National Personnel 
Records Center (NPRC) or any other 
designated facility.  The RO should then 
review the Morning Reports to determine 
whether the reports provide verification 
that the security force for the 62nd 
Maintenance Battalion, or the veteran as a 
member of the 628th Maintenance Company, 
participated in the recovery of bodies 
from a helicopter crash site.  The RO 
should also determine whether the reports 
verify his assertion that the firing of 
his weapon on or about March 8, 1968, 
resulted in the accidental wounding of a 
fellow serviceman; i.e, whether a member 
of the security force or the 628th 
Maintenance Company was accidentally 
wounded on that date.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the claim for service 
connection for PTSD.  In regard to 
additional development, if the accidental 
wounding of the sergeant or the veteran's 
participation in recovering bodies from 
the Chinook helicopter crash is verified, 
the RO should consider referring the case 
back to the April 1999 VA psychiatric 
examiners for an addendum to their report 
in light of the additional stressor 
evidence or to affording the veteran 
another VA examination, with instructions 
to the examiner as to the verified 
stressors that may be considered in 
deciding whether the veteran has service-
related PTSD.  In re-adjudicating the 
claim the RO should consider the original 
and revised versions of 38 C.F.R. 
§ 3.304(f) and make a specific finding as 
to whether the veteran served in combat 
in Vietnam.  Cohen, 10 Vet. App. at 128.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the revised version of 
38 C.F.R. § 3.304(f).  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


